Citation Nr: 1423727	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  11-09 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).

3.  Entitlement to service connection for a bilateral hip condition.

4.  Entitlement to service connection for a low back condition.

5.  Entitlement to an increased evaluation for service-connected residuals of right knee injury with tricompartmental osteoarthritis and scar. 


REPRESENTATION

Veteran represented by:	Marine Corps League

WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty service from June 1979 to August 1979, March 1982 to July 1982, and December 2004 to September 2006.

These matters come to the Board of Veterans' Appeals (Board) on appeal from May 2008 and March 2009 rating decisions.

The Veteran testified at a March 2010 local hearing before a Decision Review Officer (DRO) at the Cleveland, Ohio, RO.  In May 2012, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) held at the Cleveland, Ohio, RO.  Transcripts of these hearings have been associated with the claims file.
	
The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  However, as the Veteran is either withdrawing or remanding the issues on appeal, the Board need not discuss at this time whether the requirements set forth in Bryant were met.

At the September 2010 VA examination, the examiner noted that many professionals have opined that the Veteran is completely disabled and unable to work due to a combination of his PTSD and traumatic brain injury (TBI) symptoms.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for entitlement to TDIU due to service-connected disability or disabilities is part and parcel of an initial or increased rating claim when such claim is raised by the record.  Therefore, in light of the above notation in the September 2010 VA examination report, and in light of the Court's holding in Rice, the Board has considered a claim for TDIU as part of his pending increased rating claim and is listing the raised TDIU claim as an issue on appeal.

Additional medical evidence was associated with the claims file after the statement of the case (SOC).  However, as these issues are either being dismissed or remanded, the Board finds no prejudice to the Veteran in proceeding to adjudicate these claims as done below. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an increased rating for service-connected PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On May 8, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal is requested of his appeal of the issues of entitlement to service connection for a bilateral hip condition, entitlement to service connection for a low back condition, and entitlement to an increased evaluation for service-connected residuals of right knee injury with tricompartmental osteoarthritis and scar.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issues of entitlement to service connection for a bilateral hip condition, entitlement to service connection for a low back condition, and entitlement to an increased evaluation for service-connected residuals of right knee injury with tricompartmental osteoarthritis and scar by the Veteran's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claims for service connection for a bilateral hip condition and a low back condition, and his claim for entitlement to an increased evaluation for service-connected residuals of right knee injury with tricompartmental osteoarthritis and scar, the Veteran has withdrawn his appeal of these issues, as will be discussed below.  As such, discussion regarding statutory and regulatory notice and duty to assist provisions is not necessary with regard to these claims.

II.  Analysis

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal of the issues of entitlement to service connection for a bilateral hip condition, entitlement to service connection for a low back condition, and entitlement to an increased evaluation for service-connected residuals of right knee injury with tricompartmental osteoarthritis and scar and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.


ORDER

Entitlement to service connection for a bilateral hip condition is dismissed.

Entitlement to service connection for a low back condition is dismissed.

Entitlement to an increased evaluation for service-connected residuals of right knee injury with tricompartmental osteoarthritis and scar is dismissed.


REMAND

Additional development is necessary prior to the adjudication of these claims.

With regard to the claim for an increased evaluation for service-connected PTSD, the Veteran indicated at the May 2012 hearing that he was receiving all of his medical care at the Cincinnati VA Medical Center (VAMC).  He further indicated that he was receiving medical care on a weekly basis.  The Veteran's VA treatment records were last associated with the claims file in February 2011. 

VA has an obligation under the VCAA to assist claimants in obtaining evidence, to include relevant records from VA or private medical care providers.  38 C.F.R. § 3.159 (2013).  Therefore, as the record suggests that a substantial amount of outstanding VA treatment records may exist, this issue should be remanded in order to obtain all pertinent VA treatment records.   

Additionally, the Board notes that the Veteran underwent a VA examination with regard to his claim for an increased evaluation for service-connected PTSD most recently in September 2010.  At this examination, the Veteran reported that his mood over the past month had been "not bad."  He reported that he tended to be happy all the time and that depressed, for him, was a smile on his face.  He also reported that he was getting 4 hours of sleep at most. 

In his April 2011 substantive appeal, on the other hand, the Veteran asserted that he experienced a depressed mood due to his PTSD.  At the May 2012 hearing, he asserted that he would go 2 to 4 days at a time without sleeping at all.  His wife asserted that he only slept 2 to 3 hours at a stretch. 

The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As it appears that the Veteran's sleep disturbances and depressed mood may have increased in severity since he was last examined, the Veteran should be provided a new VA examination in order to determine the current severity of his service-connected PTSD.

Additionally, the Veteran should be provided a VA general medical examination to determine whether he is currently precluded solely by reason of any service-connected disabilities from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  

Finally, the Veteran should be provided with a notice letter detailing the requirements for establishing entitlement to TDIU.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist with regard to his claim for entitlement to TDIU.  Request that the Veteran complete and return a TDIU claim form so that he can provide additional information concerning his educational and work background.  

2. Obtain any and all VA treatment records that have not yet been associated with the claims file.

3. Provide the Veteran with a VA psychiatric examination in order to determine the current severity of his PTSD.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  The examiner must note in the examination report that the claims folder was reviewed in conjunction with the examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

In addressing this matter, the examiner should also provide a Global Assessment of Functioning (GAF) score, along with an explanation of that score.  The examiner should also provide information concerning the functional impairment that results from the Veteran's service-connected PTSD.  

The examiner is advised that the Veteran is not service connected for a TBI, and, as such, the examiner should attempt to differentiate between symptoms related to the Veteran's TBI and symptoms related to his service-connected PTSD, to the extent possible.  

4. The Veteran should be afforded a VA general examination to determine the effect of his service-connected disabilities on his employability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  The examiner should comment on the functional impairment caused solely by the Veteran's service-connected bilateral knee disability, and hypertension.

5. The RO/Appeals Management Center (AMC) must ensure that the development above has been accomplished and that the examination report or reports are adequate and responsive to the above.  Then, after conducting any additional development that is deemed warranted, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the case should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that his cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2013).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. S TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


